DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 11/10/2020, 5/19/2021, and 11/24/2021 have been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first wireless communication unit configured to transmit a first beacon for performing wireless communication in a first channel” and “a second wireless communication unit configured to transmit a second beacon for performing wireless communication in a second channel” in claim 1, “a control unit configured to switch a channel in which the first beacon is transmitted to the second channel when a radar wave is detected in the first channel” in claims 1 and 3-12, and “a detection unit configured to detect a radar wave in the first and second channels” in claims 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or 
A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations wireless communication units, control unit, or detection unit.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, Applicant’s specification discloses no structure for the “first wireless communication unit” or “second wireless communication unit”.

Regarding claims 1 and 3-12, Applicant’s specification discloses no structure for the “control unit”.

Regarding claims 13-18, Applicant’s specification discloses no structure for the “detection unit”.

Claims 2, 19, and 20 are rejected by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his 


Claim limitations “first wireless control unit”, “second wireless control unit”, “control unit”, and “detection unit” in claims 1 and 3-18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The disclosure is devoid of any structure that performs the functions in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 19, and 20 are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (U.S. Patent Application Publication No. 2010/0302966 A1) (hereinafter Matsuura).

Regarding claim 1, Matsuura discloses a base station apparatus (Figure 2 and paragraph 0041 discloses access point 21.  Paragraph 0027 discloses the principle of the invention is also actualized by a wireless communication method of controlling wireless communication performed by a base station in a wireless LAN) comprising:
a first wireless communication unit configured to transmit a first beacon for performing wireless communication in a first channel (Figure 2 and paragraph 0043 disclose the communication assembly 30 has three communication systems, one system for communication of the 2.4 GHz frequency band and two systems for communication of the 5 GHz frequency band.  One of the two 5 GHz systems is used for wireless communication, while the other works as a monitor module.  Hereafter the 5 GHz system used for wireless communication and the other 5 GHz system corresponding to the monitor module are respectively referred to as the communication system `a` and the monitor system `b`.  The 2.4 GHz communication system, the 5 GHz communication system `a`, and the 5 GHz monitor system `b` have substantially identical internal structures, except omission of an FE module (discussed later) from the monitor system `b`.  Namely the 2.4 GHz communication system and the 5 GHz communication system `a` include MAC/BBP modules 31 and 36a, RF modules 32 and 37a.  After the channel change at step S140, the CPU 22 returns the processing flow to step S100 to perform the ordinary communication processing.  The access point 21 is then allowed to broadcast a beacon immediately at the newly allocated channel);
a second wireless communication unit configured to transmit a second beacon for performing wireless communication in a second channel (Figure 2 and paragraph 0043 disclose the communication assembly 30 has three communication systems, one system for communication of the 2.4 GHz frequency band and two systems for communication of the 5 
a control unit configured to switch a channel in which the first beacon is transmitted to the second channel when a radar wave is detected in the first channel (Figure 3 and paragraph 0061 disclose in the event of detection of radar/radio signals at the current active channel (step S120: Yes) in the course of continued communication, the CPU 22 refers to the setting of the flag F1 at the predetermined address AD in the RAM 24a and identifies whether the flag F1 is set to the value `1` (step S130).  The flag F1 set to the value `1` suggests the presence of a channel without detection of radar/radio signals for at least one minute in the monitoring process routine.  When the setting of the flag F1 is identified as the value `1` (step S130: Yes), the CPU 22 changes the communication channel used for wireless LAN communication from the current active channel to a newly allocated channel (step S140).  Here the newly allocated channel is the channel determined to have non-detection of radar/radio signals for at least one minute and specified as the subject of in-service monitoring (ISM) for the continuous use (step S88) in the 

Regarding claim 2, as applied to claim 1 above, Matsuura further discloses wherein the second channel is a channel in which no radar wave is detected (Figure 3 and paragraph 0061 disclose the newly allocated channel is the channel determined to have non-detection of radar/radio signals for at least one minute and specified as the subject of in-service monitoring (ISM) for the continuous use (step S88) in the monitoring process routine).

Regarding claim 13, as applied to claim 1 above, Matsuura further discloses a detection unit configured to detect a radar wave in the first and second channels (Paragraph 0045 discloses the communication system of the 5 GHz frequency band processes ordinary communications and also works as the `radio signal detection module` to detect radio signals causing interference at a currently used wireless communication channel).

Regarding claim 14, as applied to claim 2 above, Matsuura further discloses a detection unit configured to detect a radar wave in the first and second channels (Paragraph 0045 discloses the communication system of the 5 GHz frequency band processes ordinary communications and also works as the `radio signal detection module` to detect radio signals causing interference at a currently used wireless communication channel).

Regarding claim 18, as applied to claim 13 above, Matsuura further discloses wherein 

Regarding claim 19, as applied to claim 1 above, Matsuura further discloses a method for controlling the base station apparatus according to Claim 1 (Paragraph 0027 discloses the principle of the invention is also actualized by a wireless communication method of controlling wireless communication performed by a base station in a wireless LAN).

Regarding claim 20, as applied to claim 1 above, Matsuura further discloses a non-transitory computer readable medium storing a control program for causing a computer to function as the base station apparatus according to Claim 1 (Figure 2 and paragraphs 0041 and 0042 discloses the access point 21 includes a CPU 22 provided to control the overall operations of the access point 21, memories 24 arranged to store programs and relevant data therein.  The memories 24 include a random accessible RAM 24a and a flash ROM (FROM) provided for non-volatile storage of a monitor program and default settings in operations of the access points 21, 41, and 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of McFarland et al. (U.S. Patent Application Publication No. 2003/0107512 A1) (hereinafter McFarland).

Regarding claim 3, as applied to claim 1 above, Matsuura discloses the claimed invention except explicitly disclosing wherein after the channel is switched, the control unit switches the channel in which the first beacon is transmitted to a third channel where no radar wave is detected.
In analogous art, McFarland discloses wherein after the channel is switched, the control unit switches the channel in which the first beacon is transmitted to a third channel where no radar wave is detected (Figure 1 and paragraph 0021 disclose access point 102 includes a radar detection system that detects the presence of interfering radar signals. It is assumed that the access point equipment operates in the frequency ranges of 5.15 GHz to 5.35 GHz. This 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate switching to another channel until one is found that is free of radar signal traffic, as described in McFarland, with switching channels because a radar signal is present, as described in Matsuura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining switching to another channel until one is found that is free of radar signal traffic of McFarland with switching channels because a radar signal is present of Matsuura was within the ordinary ability of one of ordinary skill in the art based on the teachings of McFarland.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Matsuura and McFarland to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 2 above, Matsuura discloses the claimed invention except explicitly disclosing wherein after the channel is switched, the control unit switches the channel in which the first beacon is transmitted to a third channel where no radar 
In analogous art, McFarland discloses wherein after the channel is switched, the control unit switches the channel in which the first beacon is transmitted to a third channel where no radar wave is detected (Figure 1 and paragraph 0021 disclose access point 102 includes a radar detection system that detects the presence of interfering radar signals. It is assumed that the access point equipment operates in the frequency ranges of 5.15 GHz to 5.35 GHz. This frequency range is generally divided into ten channels of 20 GHz each. Of these, typically eight are available for use by the access point. Upon initialization, for a given channel, the access point listens to detect whether any radar signals are present. If a radar signal is present, the access point WLAN device switches to another channel, until it finds one that is free of radar signal traffic. This allows the dynamic selection of frequencies within the 5 GHz frequency space to avoid interfering with radar sources).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate switching to another channel until one is found that is free of radar signal traffic, as described in McFarland, with switching channels because a radar signal is present, as described in Matsuura, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining switching to another channel until one is found that is free of radar signal traffic of McFarland with switching channels because a radar signal is present of Matsuura was within the ordinary ability of one of ordinary skill in the art based on the teachings of McFarland.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 15, as applied to claim 3 above, Matsuura, as modified by McFarland, further discloses a detection unit configured to detect a radar wave in the first and second channels (Paragraph 0045 discloses the communication system of the 5 GHz frequency band processes ordinary communications and also works as the `radio signal detection module` to detect radio signals causing interference at a currently used wireless communication channel).

Regarding claim 16, as applied to claim 4 above, Matsuura, as modified by McFarland, further discloses a detection unit configured to detect a radar wave in the first and second channels (Paragraph 0045 discloses the communication system of the 5 GHz frequency band processes ordinary communications and also works as the `radio signal detection module` to detect radio signals causing interference at a currently used wireless communication channel).
Potentially Allowable Subject Matter
Claims 5-12 and 17 contain potentially allowable subject matter.

The following is an Examiner’s statement of reasons for indicating potentially allowable subject matter:
Considering claims 5-8, the best prior art found during the prosecution of the present application, Matsuura, fails to disclose, teach, or suggest the limitations of wherein the control unit switches the channel according to an order of priority of the first and second beacons in combination with and in the context of all of the other limitations in claims 5-8.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

McFarland et al. (U.S. Patent Application Publication No. 2004/0151137 A1) discloses methods for implementing a dynamic frequency selection (DFS) feature for WLAN devices;
Ito et al. (U.S. Patent Application Publication No. 2008/0020791 A1) discloses a radio communication system, radio device, communication control method, and communication control program in computer-readable storage medium;
Matsumoto et al. (U.S. Patent Application Publication No. 2009/0146866 A1) discloses a wireless apparatus, wireless communication system, control method, and control program;
Matsuura (U.S. Patent Application Publication No. 2012/0213086 A1) discloses a wireless LAN device and controlling method thereof;
Lee et al. (U.S. Patent Application Publication No. 2016/0007247 A1) discloses a method for performing channel switch in network converging plurality of communication systems and apparatus for same;
Ngo et al. (U.S. Patent No. 9,439,197 B1) discloses a method and apparatus for directed adaptive control of dynamic channel selection in wireless networks;
Casebolt et al. (U.S. Patent Application Publication No. 2017/0063665 A1) discloses channel availability checks with device monitoring; and
Changlani et al. (U.S. Patent Application Publication No. 2021/0409961 A1) discloses a 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642